Citation Nr: 9928563	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
chalazion excision from both eyelids and ptosis of the right 
eyelid.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to an increased rating for right knee 
chondromalacia with medial collateral ligament injury and 
lateral meniscus tear, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F. J. 
ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 1976 
and from January 1979 to October 1983.  

A September 1984 rating decision by the Veterans 
Administration (now Department of Veterans Affairs) (VA) 
Regional Office (RO) in Seattle Washington, in pertinent 
part, granted service connection for benign systolic murmur 
with premature ventricular contractions and denied service 
connection for arthritis of the right knee.  The veteran was 
notified of that decision in October 1984 and submitted 
timely a notice of disagreement.  She did not perfect her 
appeal within the time limit.  

This matter has come before the Board of Veterans' Appeals 
(Board) or (BVA) on appeal from a March 1989 rating decision 
by the Denver, Colorado RO (Denver RO) which, in pertinent 
part, continued a previously assigned 20 percent disability 
rating for right knee chondromalacia with medial collateral 
ligament injury and lateral meniscus tear following a 
temporary total (100 percent) disability rating on account of 
post-surgical convalescence from October 12, 1988 through 
February 1989.  The notice of disagreement was interpreted as 
disagreeing only with the 20 percent rating, not the 
effective date of termination of the post-surgical 
convalescence total rating.  

In the substantive appeal, submitted in December 1989, the 
veteran said that she had not been gainfully employed since 
October 1988, because of problems associated with the right 
knee surgery; it appears that she disagreed with the 
effective date of termination of the post-surgical 
convalescence total rating.  Also, in the substantive appeal, 
the veteran said that she wished to appeal for heart 
problems; and raised the issue of entitlement to service 
connection for residuals of chalazion excision and ptosis of 
the right eyelid.  

An October 1990 rating decision denied service connection for 
residuals of chalazion excision and ptosis of the right 
eyelid and continued the previously assigned 20 percent 
disability rating for right knee chondromalacia with medial 
collateral ligament injury and lateral meniscus tear 
following a temporary total (100 percent) disability rating 
on account of post-surgical convalescence from April 26, 
through June 1990.  The right knee chondromalacia with medial 
collateral ligament injury and lateral meniscus tear was 
rated 20 percent disabling from March 1, 1989 to April 25, 
1990.  In a January 1991 letter, the veteran requested a 
hearing to appeal her "service-connected disabilities;" 
they were right knee, heart condition, eye condition and back 
problem.  

In May 1991, the veteran wrote that she wished to reopen her 
claim for a systolic murmur with occasional premature 
ventricular contractions "& MVP" as well as service 
connection for tender scars from knee surgery.  At a hearing 
at the RO in May 1991, the hearing officer initially stated 
that the issues were entitlement to an increased rating for 
the right knee disorder, service connection for residuals of 
chalazion excision and ptosis of the right eyelid and whether 
there was new and material evidence to establish entitlement 
to service connection for valvular heart disease.  After an 
off-the-record discussion, it was reported that the veteran 
was seeking an increased rating for systolic murmur with 
premature ventricular contractions.  

In a May 1991 decision, the hearing officer held that the 
right knee disorder did not warrant a disability rating in 
excess of 20 percent, that service connection was not 
warranted for residuals of chalazion excision and ptosis of 
the right eyelid and that there was no new and material 
evidence to reopen a claim for entitlement to service 
connection for valvular heart disease.  

A July 1991 supplemental statement of the case shows the 
issues as being entitlement to an increased rating for the 
right knee disorder, service connection for residuals of 
chalazion excision and ptosis of the right eyelid and whether 
there was new and material evidence to establish entitlement 
to service connection for valvular heart disease.  In 
September 1991, she wrote that she wished to appeal the May 
1991 rating decision and all other disabilities.  

A March 1992 rating decision continued the previously 
assigned 20 percent disability rating for right knee 
chondromalacia with medial collateral ligament injury and 
lateral meniscus tear, the 10 percent disability rating for 
thoracic muscle strain and the 0 percent disability rating 
for systolic murmur with occasional premature ventricular 
contraction and denied a temporary total (100 percent) 
disability rating on account of post-surgical convalescence 
for hospitalization and right knee surgery in September 1991.  
That rating decision also determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for valvular heart disease.  The veteran was 
notified of that decision in March 1992.  

In a letter, received in March 1992, the veteran said that 
she wished to appeal the issues of denial of a temporary 
total disability rating on account of right knee post-
surgical convalescence in September 1991 and an "[u]pgrade 
in compensation," presumably increased ratings.  Later that 
month, the veteran wrote that she was seeking an upgrade in 
disability; she mentioned only the right lower extremity.  
She was furnished a supplemental statement of the case in 
April 1992.  The issues were listed as: entitlement to an 
increased rating for the right knee disorder, including a 
temporary total disability rating on account of right knee 
post-surgical convalescence in September 1991, service 
connection for residuals of chalazion excision and ptosis of 
the right eyelid and whether there was new and material 
evidence to establish entitlement to service connection for 
valvular heart disease.  

In August 1992, the veteran asked that her heart condition be 
reevaluated "for service connected" and mentioned that 
there was no indication of a heart problem during her first 
period of service but a heart problem was found during her 
second period of service with mitral regurgitation being 
found later.  No further correspondence regarding entitlement 
to a temporary total disability rating on account of right 
knee post-surgical convalescence in September 1991 has been 
received, except for an appellant's brief, dated in March 
1999, in which the veteran's representative listed one of the 
issues as being entitlement to a temporary total disability 
rating on account of right knee post-surgical convalescence 
in September 1991.  

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal (Form 1-9 
or equivalent).  38 C.F.R. § 20.200 (1998).  Except in the 
case of simultaneously contested claims, a Substantive Appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction (RO) mails the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later. The date of mailing of 
the SOC will be presumed to be the same as the date of the 
SOC and the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b) (1998).  

The veteran was notified of the March 1992 rating decision in 
March 1992 and was furnished a statement of the case in April 
1992.  Although denominated as a supplemental statement of 
the case, it was a SOC with regard to the denial of a 
temporary total disability rating on account of right knee 
post-surgical convalescence in September 1991, because the 
veteran had not previously been furnished a SOC with regard 
to that issue.  38 C.F.R. § 19.31 (1998).  Therefore, a 
timely Substantive Appeal would have had to have been filed 
within 60 days from the date that the SOC was mailed to the 
veteran or within the remainder of the 1-year period from the 
date of mailing of the notification of the March 1992 rating 
decision.  Clearly the appellant's brief, dated in March 
1999, was not timely.  While the time limit to file a 
substantive appeal can be extended, the request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. § 20.303 (1998).  She did not perfect her 
appeal with regard to a temporary total disability rating on 
account of right knee post-surgical convalescence in 
September 1991 within the time limit and the record does not 
show a request for an extension.  Therefore, that issue is 
not for consideration by the Board.  ("absent an NOD, an 
SOC, and a Form 1-9, the BVA [is] not required-indeed, it 
ha[s] no authority-to proceed to a decision").  In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997).  

Although the Board has disposed of the veteran's claim for a 
temporary total disability rating on a ground different from 
that of the RO, which denied the claims on the merits, the 
veteran has not been prejudiced by the decision.  In 
certifying the issue to the Board on appeal on the 
presumption that the Board had jurisdiction over the issue, 
the RO accorded him greater consideration than the claim in 
fact warranted under the circumstances.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In August 1992, the veteran requested a hearing before the 
Board.  A September 1992 rating decision granted service 
connection for mitral regurgitation.  This was presumably a 
grant of service connection for valvular heart disease, since 
valvular heart disease which had been shown as nonservice 
connected on prior rating decisions was not listed.  The 20 
percent rating for the right knee disorder and the 0 percent 
rating for the heart disorder were continued.  

A September 1994 rating decision deferred consideration of 
service connection for post-traumatic stress disorder (PTSD) 
because the veteran had not submitted evidence to allow 
verification of a stressor in service.  The evidence had been 
requested in April 1994.  She was advised of that decision 
and of her appellate rights, later that month.  She submitted 
additional statements, the content of which will be discussed 
below.  In a February 1996 rating decision, the Denver RO 
again deferred consideration of service connection for PTSD 
to allow her to submit evidence regarding the trial by court-
martial.  She was advised of that decision and of her 
appellate rights, later that month.  A March 1996 rating 
decision confirmed the denial of service connection for PTSD.  
She submitted a NOD later that month.  She was furnished a 
statement of the case in April 1996 and submitted a 
substantive appeal, apparently within the time limit to 
perfect her appeal and withdrew a request for a hearing 
before a member of the Board in March 1997.  
The Board is legally obligated to ascertain whether there is 
a prior final disposition of a claim of record and, if so, 
whether the veteran has provided new and material evidence to 
reopen his claim before proceeding further.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a NOD with a determination by the 
RO within one year from the date of mailing notice of the 
determination to him or her.  38 C.F.R. § 20.302 (1998).  The 
rating decisions in September 1994 and February 1996 deferred 
consideration of service connection for PTSD and there was a 
timely appeal from the March 1996 rating decision.  

In January 1997, the Board remanded this case for further 
development by the RO.  During the pendency of the remand, a 
February 1997 rating decision denied service connection for 
residuals of hysterectomy and bilateral salpingo-
oophorectomy.  The veteran was notified of that decision 
later that month and has not submitted a notice of 
disagreement with that rating decision.  Accordingly, the 
Board will not consider that issue.  In re Fee Agreement of 
Cox, supra.  

Following completion of the directed development, the RO, in 
a November 1998 rating decision granted service connection 
for degenerative changes of the right knee which were rated 0 
percent disabling, effective April 15, 1991; 10 percent 
disabling effective September 7, 1991 and 30 percent 
disabling effective June 29, 1998.  The foregoing ratings 
were all based on limitation of extension, 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5261 (1998).  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran has not submitted a NOD with 
that rating decision.  Accordingly, the Board will not 
consider that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (a separate NOD is required to appeal the assigned 
rating and/or effective date following a grant of service-
connection).  

During the pendency of the Remand, the case was transferred 
to the RO in Columbia, South Carolina and, later, to the RO 
in Jackson, Mississippi because the veteran had moved to 
those states.  The record shows the case to currently be in 
the RO in Jackson, Mississippi.  

Finally, the Board notes that in an October 1991 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder, adjustment 
reaction with depressed mood and panic disorder.  Notice of 
the adverse determination was sent to the veteran, but she 
did not thereafter file a timely notice of disagreement.  In 
a September 1992 VA Form 21-4138, the veteran requested 
service connection for "psychiatric problems [that] began in 
service."  In October 1992 and January 1993, the RO took 
action to develop the claim.  In a June 1993 letter to the 
veteran's Congressional Representative, the RO stated that 
the claim would be adjudicated.  As noted above, in June 
1993, the veteran filed a claim of service connection for 
PTSD.  In the March 1996 rating decision noted above, the RO 
considered and denied the claim of entitlement to service 
connection for PTSD only.  The Board finds that the veteran's 
September 1992 claim of entitlement to service connection for 
a psychiatric disorder other than PTSD has not been 
adjudicated, either on the basis of whether the requisite new 
and material evidence has been submitted to reopen a 
previously denied claim, or otherwise.  This information is 
referred to the RO for appropriate action.  

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  There is no medical evidence of current disability from 
residuals of chalazion excision from both eyelids and ptosis 
of the right eyelid.  

2.  The evidence necessary for an equitable determination of 
the degree of disability resulting from instability resulting 
from right knee chondromalacia with medial collateral 
ligament injury and lateral meniscus tear is of record.  

3.  The preponderance of the evidence establishes that there 
is not more than moderate instability of the right knee.  

4.  The currently service-connected right knee chondromalacia 
with medial collateral ligament injury and lateral meniscus 
tear does not present an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or the need for frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
chalazion excision from both eyelids and ptosis of the right 
eyelid is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a disability rating in excess of 20 
percent for right knee chondromalacia with medial collateral 
ligament injury and lateral meniscus tear have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (1998).  

3.  The criteria for referral for an extraschedular rating 
for right knee chondromalacia with medial collateral ligament 
injury and lateral meniscus tear have not been met.  
38 C.F.R. § 3.321(b)(1) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Chalazion Excision and Ptosis of the Right 
Eyelid
Factual Background

A January 1973 entry examination found the veteran's head, 
face and eyes to be normal.  In April 1974, she was seen for 
a sore lump on the mid upper right eyelid.  Treatment with 
warm compresses had resolved the soreness and some swelling.  
There was a non-tender mass on the mid right upper eyelid.  
The impression was chalazion right upper lid.  An examination 
later that month found the chalazion to be almost completely 
resolved; the cornea and conjunctiva were clear.  In May 
1974, the chalazion was excised.  In late-May 1974, she was 
found to have a swollen left eyelid.  In July 1974, there was 
a chalazion on the left upper eyelid and a beginning 
chalazion on the right upper eyelid; it was noted that the 
chalazion on the left upper eyelid had been present since May 
1974.  It was reported that the chalazion on the left upper 
eyelid was excised later that month.  In October 1974, 
conjunctivitis was found in the right eye.  A separation 
examination report for the first period of service is not of 
record.  

A June 1978 enlistment examination found the veteran's head, 
face and eyes to be normal.  In March 1981, a ptosis of 
unknown etiology was found on the right eye.  In March 1982, 
she was seen for a swollen right upper eye lid.  The 
provisional diagnosis was edematous right upper lid.  She was 
referred to the ophthalmology service where it was recorded 
that she had had a right eye chalazion removed in 1975.  On 
examination, there was a 2 millimeter ptosis on the right, 
but full levator function and no lid lag.  The impression was 
ptosis, right eye, etiology unknown.  An August 1983 
separation examination found her head, face and eyes to be 
normal.  

On an August 1984 VA examination report, the veteran's head 
and neck were described as essentially unremarkable.  

In June 1985, the veteran was hospitalized by the VA for 
treatment of her right knee.  The admission examination, in 
pertinent part, found her head and eyes to be negative.  

In September 1988, the veteran was hospitalized by the VA 
because of suicidal ideation, increasing depression and 
hopelessness, accompanied by increasing use of alcohol.  
Physical examination found her head to be normal and the 
extraocular muscles intact. 
In October 1988 and April 1990, the veteran was hospitalized 
by the VA and underwent right knee arthroscopy and anterior 
cruciate ligament reconstruction.  

A September 1990 VA examination, in pertinent part, found 
that the veteran's eyelids were normal in appearance with no 
evidence of injury from the chalazion removal.  The pertinent 
diagnosis was status post chalazion removal, bilateral upper 
lids, without residuals.  

At a hearing at the RO in May 1991, the veteran stated that 
she did not mention the drooping eyelid when examined at 
separation or by the VA because she didn't realize that she 
could mention something that happened during her first period 
of service.  Id. at 7-8.  She said that the ptosis involved 
both eyelids.  Id. at 8.  She described the chalazions as 
being red and inflamed and said that they protruded from the 
skin and impaired her vision.  She said that they had been 
surgically removed and that the drooping eyelid occurred 
after the surgery.  She attributed the drooping eyelid to the 
surgery.  Id. at 9.  She said that the ptosis would recur 
periodically, about 10 to 15 times in the prior year, and 
then resolve.  It involved the right eye.  Id. at 10.  Ms F. 
J. testified that she had known the veteran for about 12 
years and that she had observed the drooping of the right 
eyelid.  Id. at 13.  

Criteria and Analysis

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  

The threshold question is whether the claim for service 
connection for residuals of chalazion excision from both 
eyelids and ptosis of the right eyelid is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In general, a well-grounded claim for 
service connection requires medical evidence of a current 
disability, competent evidence of a disease or injury in 
service and medical evidence of a nexus between the current 
disability and the disease or injury in service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  "[I]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

A determination that there is a current disability requires 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
(Where the determinative issue, involves medical causation or 
diagnosis, competent medical evidence that the claim is 
possible or plausible is required for a well-grounded claim).  
There is no medical evidence of current disability from the 
chalazion excision or ptosis during service.  The only 
medical evidence regarding disability from the chalazion 
excision or ptosis during service is the examiner's opinion 
following the September 1990 VA examination that there were 
no residuals from the chalazion excision or ptosis.  Without 
medical evidence of a current disability, the claim cannot be 
well grounded.  Caluza, 7 Vet. App. 498.  There is nothing to 
service connect.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Although the veteran has testified that the chalazions and 
ptosis would recur periodically (T. at 10) and Ms F. J. 
testified that she had observed drooping of the veteran's 
eyelid, (T. at 13), there is nothing in the record to 
indicate that either is competent to testify as to matters 
requiring medical expertise, which is required to establish 
the presence of a current disability.  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307 (1998), 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
In effect, the representative has asserted, in a September 
1996 informal hearing, that there was a chronic eye disorder 
in service which has recurred.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Since the determinative 
issue, identification of the disease entity, involves 
diagnosis, competent medical evidence is required for a well-
grounded claim.  Grottveit, 5 Vet. App. 91.  There is no 
medical evidence that chronic chalazion or ptosis was present 
in service or that the veteran currently has chalazion or 
ptosis.  When chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit, 
5 Vet. App. at 93.  
As noted above, the veteran has testified that ptosis would 
recur periodically (T. at 10) and Ms F. J. testified that she 
had observed drooping of the veteran's eyelid, (T. at 13).  
Even if the Board were to assume that the periodic drooping 
represents continuing symptomatology, there is no competent 
evidence of a current disability related to that 
symptomatology.  

At the hearing, the veteran testified that she had her eyes 
examined and believed that the record indicated the ptosis.  
T. at 10.  The hearing transcript indicates that records in 
the veteran's possession were reviewed at the hearing and 
there is no mention in the record that there were any 
examination reports showing ptosis; none were mentioned in 
the hearing officer's decision.  Also, in December 1992, the 
RO obtained what were reported to be all outpatient treatment 
records pertaining to the veteran from April 1989 to July 
1992.  Those records do not show ptosis or any residual 
disability from chalazion excision.  Accordingly, the Board 
finds that the veteran has not identified any additional 
evidence which, if true would make her claim plausible.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).




Right Knee Instability
Factual Background

During an October 1988 VA hospitalization, the veteran had a 
right knee anterior cruciate ligament reconstruction.  In 
late April 1990, she underwent arthroscopy of the right knee.  
In May 1990, she had two screws removed from the proximal 
tibia.  Other findings during the surgery were severe 
chondromalacia in the lateral compartment of the right knee, 
Grade II chondromalacia of the patellofemoral joint and 
minimal, Grade I chondromalacia of the medial compartment. In 
June 1990, it was reported that the arthroscopy had revealed 
extensive chondromalacia and degenerative changes in the 
medial and lateral compartments of the knee and, to a lesser 
extent, the patellar femoral joint.  The anterior cruciate 
ligament appeared intact "and the knee appeared for the most 
part stable."  The complications included pain and swelling 
with occasional, associated, limitation of motion.  The 
physician said that employment restrictions were no heavy 
lifting and no prolonged standing, stooping, squatting or 
climbing stairs.  

A September 1990 VA examination report shows that the veteran 
walked with a compensating gait, bearing weight primarily on 
the left leg.  She was wearing a brace and using a cane.  
There was guarding during the initial examination.  There was 
a 15x.5 centimeter (cm.) mid-line surgical scar and a 9 cm. x 
2 millimeter (mm.) surgical scar on the lateral aspect of the 
right thigh.  Both scars were well healed.  There were also 
multiple medial and lateral arthroscopy scars.  The right 
knee was held in 30 degrees of flexion while she was in a 
supine position on the table.  There was asymmetry of the 
right knee, but no effusion.  The knee could be fully 
extended and flexed to 120 degrees.  There was mild crepitus 
with flexion and medial and lateral joint line tenderness to 
palpation.  There was some medial collateral ligament laxity 
at 30 degrees.  The pertinent diagnosis was status post 
anterior cruciate ligament reconstruction, right knee with 
extensive chondromalacia and degenerative changes.  

In connection with that examination, it was recorded that the 
veteran had injured her right knee in 1982, during service, 
and was treated conservatively.  In 1984, she underwent 
arthroscopy with debridement of the meniscus and anterior 
cruciate ligament.  In October 1988, the total right knee 
anterior cruciate ligament reconstruction was performed.  

At the hearing at the RO in May 1991, the veteran discussed 
the anterior cruciate ligament reconstruction in October 1988 
and the removal of the two screws in May 1990.  She stated 
that she had continuous problems with her knee and had worn a 
brace, since the first surgery.  T. at 3.  She reported that 
without a brace, the knee would give out and she experienced 
some locking and instability.  She said that her knee would 
go out several times a day, depending on what she was doing; 
it was hard for her to go up and down stairs.  Id. at 4.  She 
testified that a number of the arthroscopy scars had not 
healed properly.  Id. at 5.  She said that the scars were 
tender; one under the patella was extremely sensitive.  Id. 
at 6.  The knee had fairly good motion as long as she wore 
the brace; she was afraid to do anything strenuous without 
it.  She had pain in her knee and ligaments popping every 
day.  She said that at times her knee would lock whether she 
was sitting or standing and she would have to manipulate the 
knee to free it.  Id. at 11.  She said that locking had 
occurred since the anterior cruciate ligament reconstruction.  
Id. at 12.  Ms. J. said that following surgery, the surgeon 
told her that the veteran's would probably deteriorate more 
and that future surgery was a possibility.  Id. at 13.  The 
veteran said that the swelling in the knee increased when she 
was active and did not go down overnight.  Id. at 14.  

In August or September 1991, the veteran underwent right knee 
arthroscopy and abrasion chondroplasty of the lateral and 
femoral patellar compartments; the surgical report shows a 
date of August 3.  From September 2 to the 4th, 1991, she was 
hospitalized by the VA and underwent right knee arthroscopic 
debridement; the anterior cruciate ligament was intact.  It 
was noted that she worked in insurance.  In October, she 
complained of joint line pain, crepitus and slight 
instability.  The range of motion was from 10 to 90 degrees 
of flexion and there was pain and crepitus on motion.  The 
anterior cruciate ligament was intact.  

During a November 1991 VA examination, the veteran reported 
that she had constant pain and that her knee stayed swollen.  
She said that she did not walk well and could be on her feet 
for only a few minutes at a time; she could not climb stairs 
or bend.  She wore a brace everyday, during the day, and said 
that she felt unstable on her knee when not wearing it.  She 
also reported constant numbness and a burning sensation in 
the knee area.  She was concerned that she walked with a limp 
and had disfiguring scars and continuous swelling of the 
right knee.  On examination, there were several well-healed 
incisional scars.  There was generalized edema of the right 
knee with severe crepitus on motion of the knee.  There was 
pain on active motion, but not to passive motion.  On 
palpation, medially and laterally, she winced and had some 
guarding.  Flexion was to, approximately, 90 degrees with 
difficulty.  The patella appeared to be intact.  She reported 
that she was a CHAMPVA clerk.  

In a December 1991 outpatient visit, she complained of 
throbbing and swelling.  There were multiple scars, moderate 
effusion and crepitus.  There was a good range of motion, no 
warmth and the joint was stable.  An orthopedic examination 
found mild effusion and a range of motion was from full 
extension to 120 degrees of flexion; she was hesitant to 
extend the knee.  There was right lateral joint line 
tenderness.  

During a July 1992 VA examination, the veteran reported that 
she had almost daily locking and swelling of the knee.  She 
had moderate swelling on examination and tenderness over the 
medial and lateral joint lines.  All ligaments appeared to be 
intact.  She could flex her knee to 120 degrees and lacked 5 
degrees of full extension.  An X-ray revealed some 
degenerative joint disease.  

During a VA hospitalization in July and August 1993, it was 
noted that her last right knee surgery had been in 1988.  

The report of an examination made during a June 1994 VA 
hospitalization shows a long vertical well-healed scar on the 
midline of the right knee.  There was a crepitus with motion 
but no tenderness to palpation.  
During a June 1998 VA examination, the veteran reported that 
her knee continued to hurt and swell.  She said that she had 
difficulty walking up and down stairs and could not walk for 
any length of distance without using a brace.  She had mild 
genu valgus on the left side and moderate genu valgus on the 
right side.  She had an antalgic gait and the right knee 
appeared to be moving freely, indicating some instability.  
She was not able to walk on her heels and toes on the right 
and could not squat on the floor.  After sitting on the 
examining table, she became uncomfortable with right knee 
pain and needed support.  The range of motion of the right 
knee was from 20 to 140 degrees of flexion.  

On examination, the right knee appeared to be swollen with 
some effusion in the medial and lateral prepatellar area.  
There was a surgical scar across the knee, linearly, and on 
the outer aspect of the distal thigh.  There was severe 
tenderness around the patella, mild laxity of the anterior 
cruciate ligament and moderate medial lateral instability.  
The right knee was obviously swollen; it was 11/2 times larger 
in circumference than the left.  The calf muscles were 
symmetrical and equal.  There was some limitation of right 
ankle dorsiflexion which, the veteran said, was because her 
right knee hurt.  She was able to get off of the examining 
table, but had to support her right lower extremity because 
of pain and change of position.  After attempting to walk, 
she had mild to moderate valgus deformity of the right knee.  
She was not wearing a brace or using a cane and her balance 
appeared to be fair, in spite of an occasionally wobbling 
knee.  An X-ray revealed moderate degenerative changes.  The 
diagnostic impressions were severe degenerative joint disease 
of the right knee and status-post anterior cruciate ligament 
reconstruction surgery due to service-connected right knee 
injury.  The examiner said that the right knee problems and 
surgeries were caused by the right knee injury during 
service.  

The September 1990 and July 1992 VA examination reports show 
that the veteran was employed by the VA.  In October 1992, 
she became so depressed that she quit going to work.  During 
the VA hospitalization in July and August 1993, it was 
recorded that she did computer work.  She had been employed 
by the VA but became depressed and began using alcohol and 
drugs.  During a VA hospitalization in June 1994, it was 
recorded that she had been unemployed for 1 1/2 years; the 
cause was not reported.  During a VA hospitalization in 
January and February 1996, it was reported that she had been 
suspended from her job in December 1995, because of a 
conflict with another employee and had injured her back while 
lifting a patient in November 1995.  At the end of the 
hospitalization, it was noted that she had been cleared by 
the Workers Compensation doctor to return to work, but she 
had some reservations about returning to work because of 
conflicts that had occurred in the past.  The examiner said 
that her employability status should be continuously assessed 
as she progressed through outpatient therapy.  During the 
June 1998 VA examination, it was recorded that she had not 
been able to "maintain her employment due to the right knee 
pain and some other personality problems."  

Criteria and Analysis

An allegation of increased disability from a service-
connected disorder generally establishes a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The VA has obtained 
VA medical records and has had the veteran examined.  
The Board finds that the evidence of record is adequate 
to determine the degree of disability produced by the 
service-connected right knee chondromalacia with medial 
collateral ligament injury and lateral meniscus tear 
and finds that the VA has fulfilled its duty to assist 
the veteran in the development of the facts pertinent 
to his claim for an increased evaluation for that 
disorder.  38 U.S.C.A. § 5107(a).  

The Board also finds that the development directed in 
the remand with regard to right knee chondromalacia 
with medial collateral ligament injury and lateral 
meniscus tear has been completed.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Disability ratings are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can 
practicably be determined.  They are primarily 
established by comparing objective examination findings 
with the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998). 
Recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling when slight, 20 
percent disabling when moderate and 30 percent 
disabling when severe.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5257.  

The veteran has disabling limitation of motion and 
instability of the knee and separate disability ratings for 
each.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) (Jul. 1, 1997) 
and VAOPGCPREC 9-98 (O.G.C. Prec. 9-98) (Aug. 14, 1998).  As 
noted above, the Board is not addressing the assigned rating 
based on limitation of motion.  

Although review of the recorded history of a service-
connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  A longitudinal review of the record 
shows that the veteran has had a number of surgical 
procedures on her right knee.  

The June 1998 VA examination found moderate "medial lateral 
instability."  She has testified that she wears a brace 
because the knee feels unstable without one.  T. at 11.  
While she is competent to testify regarding her sensations, 
classifying the severity of any instability requires a 
medical opinion.  As such, lay evidence will not serve to 
determine the degree of instability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although Grottveit discussed the 
evidence necessary for a well-grounded claim, the Board 
believes that the principle is sufficiently broad to apply in 
this case.  The veteran has not submitted any competent 
evidence that there is more than moderate instability of the 
right knee.  Accordingly, the Board finds that the 
preponderance of the evidence establishes that there is not 
more than moderate instability of the right knee.  

A higher rating is not warranted because of pain in the right 
knee.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(sections 4.40 and 4.45, with respect to pain, are not 
applicable to ratings under DC 5257 because DC 5257 is not 
predicated on loss of range of motion).  The Board is not 
reviewing the rating assigned for limitation of motion.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The Board has considered whether referral for an 
extraschedular rating is warranted for right knee 
chondromalacia with medial collateral ligament injury and 
lateral meniscus tear and decided that it is not.  It is 
neither contended nor shown that the right knee disorder has 
required recent frequent periods of hospitalization, or, for 
that matter, any hospitalization at all since September 1991.  
She has not presented any corroborative evidence that the 
right knee chondromalacia with medial collateral ligament 
injury and lateral meniscus tear markedly interferes with 
employment or, otherwise, creates an unusual disability 
picture.  Although the right knee function is limited, it 
appears that she was able to work following the anterior 
cruciate ligament reconstruction surgery and subsequent 
arthroscopic treatment.  Although she was not working at the 
time of the June 1998 examination, the evidence of record 
does not show that it is because of the right knee disorder.  




ORDER

Service connection for residuals of chalazion excision from 
both eyelids and ptosis of the right eyelid is denied.  
Entitlement to an increased rating for right knee 
chondromalacia with medial collateral ligament injury and 
lateral meniscus tear is denied.  


REMAND

In the substantive appeal from the March 1989 rating 
decision, submitted in December 1989, the veteran disagreed 
with the effective date of termination of the post-surgical 
convalescence total rating at the end of February 1989.  The 
Board finds this to be a timely NOD.  38 C.F.R. §§ 20.201, 
20.302 (1998).  The record does not show that she has been 
furnished a SOC with regard to that issue.  

In an October 1990 rating decision, it was noted that the 
veteran had undergone arthroscopic examination of the right 
knee in May.  That rating decision granted a temporary total 
(100 percent) disability rating on account of post-surgical 
convalescence from late-April through June 1990.  In a letter 
submitted later that month, the veteran said that she wished 
to review her file with regard to pending claims, including a 
temporary 100 percent due to surgery on her right knee in 
May.  In a November 1990 letter, the veteran said that she 
wished to appeal the decision on her claim, presumably 
including the postsurgical convalescence termination date, 
although that was not listed as an issue at the subsequent 
hearing.  The Board finds that the November 1990 letter is a 
valid notice of disagreement.  38 C.F.R. § 20.201 (1998).  
The record does not show that she has been furnished a SOC 
with regard to that issue.  

At a hearing at the RO in May 1991, the hearing officer 
initially stated that one of the issues was whether there was 
new and material evidence to establish entitlement to service 
connection for valvular heart disease.  After an off-the 
record discussion, it was reported that the veteran was 
seeking an increased rating for systolic murmur with 
premature ventricular contractions.  A March 1992 rating 
decision denied an increased rating for the right knee 
disorder, thoracic muscle strain and systolic murmur with 
premature ventricular contractions.  In a letter submitted 
later that month, the veteran said that she wished to appeal 
the decision.  The letter was a timely notice of 
disagreement.  38 C.F.R. § 20.201.  The record does not show 
that she has been furnished a SOC with regard to that issue.

When there has been an initial RO adjudication of a claim and 
a NOD has been filed as to its denial, thereby initiating the 
appellate process, the claimant is entitled to a SOC, and the 
RO's failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (1998), 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  (Emphasis added).  

The veteran was furnished a SOC with regard to the denial of 
service connection for valvular heart disease, but not with 
regard to the issues of increased ratings for systolic murmur 
with premature ventricular contractions and thoracic muscle 
strain or regarding the February 1989 and June 1990 
postsurgical convalescence termination dates.  Accordingly, 
unless she chooses to withdraw her NODs, she must be 
furnished a SOC with regard to all open issues except for 
service connection for PTSD for which she has been furnished 
a SOC.  

The veteran has testified that she has tender scars from the 
surgery.  T. at 5-6.  The RO has not considered the issue of 
whether the veteran is entitled to a separate rating for the 
scar.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
(Disabilities are to be rated separately unless they 
constitute the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14 (1998).  The "critical element is that 
none of the symptomatology for any one condition is 
duplicative of or overlapping with the symptomatology of the 
other condition).  The Board may not initially consider that 
matter.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In April 1993, the veteran was hospitalized by the VA because 
of suicidal and homicidal ideation and substance abuse.  It 
was recorded that she had begun the use of alcohol and 
cocaine after she had been raped in service, she experienced 
nightmares and became unable to sleep or concentrate.  She 
became pregnant and had an abortion.  After that, her 
substance use drastically increased.  The diagnoses were 
major depression, PTSD and polysubstance abuse.  The examiner 
reported that the veteran had been raped, underwent an 
abortion after which she was shown the fetus, and had a 
subsequent sexual traumatic event when another soldier 
attempted to force her to do sexual favors.  The examiner 
said that the veteran persistently reexperienced "this 
event" and had recurrent and intrusive recollections of 
"the event."  She had nightmares of the fetus and, at 
times, thought she was being raped during sex.  

The discharge diagnoses following a VA hospitalization in 
July and August 1993 included PTSD.  It was recorded that she 
had been violently raped in 1975 and then harassed.  She did 
not initially report the rape or discuss it at the time, 
because her assailant had threatened to kill her if she did 
so.  She became pregnant and had an abortion; she said that 
she was shown the fetus.  She first sought psychiatric 
treatment following the abortion; she became depressed at the 
time.  She took an overdose of prescribed medication in a 
suicide attempt.  She was hospitalized on the psychiatric 
ward for a week but received no medication or therapy.  
Following the rape, she began using alcohol to calm her so 
she could sleep and later began using marijuana.  

In April 1994, P. A. said that the veteran, who was a close 
friend, had told her about the sexual assault in service, the 
pregnancy and the abortion.  

In April 1994, the veteran was examined by two VA 
psychiatrists.  During both examinations, she recounted the 
circumstances of the assault in service and subsequent 
abortion.  She told one examiner (Dr. D. G.) that she had 
told two friends, Phyllis and Bobby Jean, seven or eight 
years before and that several months after the assault, she 
discovered that she was pregnant.  D. G. said that PTSD was 
first referred to in treatment records from Ft. Lewis, 
Washington made in May 1982.  

She told the other examiner (Dr. C. M. D.) that approximately 
a month after the abortion, she overdosed on Valium; after 
being treated in the emergency room, she had outpatient 
treatment for three months.  Both examiners agreed that there 
were two distinct diagnoses that were significantly 
intertwined.  Dr. D. said that there was a major affective 
and/or psychotic disorder which had been variably diagnosed 
as bipolar disorder with psychotic features and 
schizoaffective schizophrenia.  Dr. G. diagnosed 
schizoaffective disorder and Dr. D. diagnosed bipolar 
disorder.  Dr. D. said that either would be an appropriate 
diagnosis.  In either case, it was a chronic psychotic 
diagnosis which included auditory hallucinations and 
significant mood swings.  The veteran also had a significant 
intertwined PTSD, secondary to a presumed rape.  The 
diagnoses were schizoaffective disorder, bipolar affective 
disorder with psychotic features and PTSD.  

In May 1994, a VA social worker reported that the veteran had 
first been treated in the mental health clinic in October 
1988 for alcohol abuse, adjustment reaction with depressed 
mood and panic disorder.  In the spring of 1993, after being 
hospitalized for substance abuse and major depression, she 
was referred to an inpatient PTSD program, but was not stable 
enough to benefit from it.  It was reported that the veteran 
had major depression with intrusive thoughts and auditory 
hallucinations related to the sexual assault and subsequent 
abortion, low self-esteem, feelings of worthlessness and a 
severe sense of guilt and condemnation related to the 
abortion.  An attached intake summary, made in September 
1993, shows an episode of sexual harassment in 1980, in 
addition to the sexual assault and abortion.  It was recorded 
that she had been hospitalized twice during service, in 1975 
and 1979.  The pertinent diagnoses were rule out 
schizoaffective disorder and PTSD.  

She was referred for psychological testing which was done in 
June 1994.  The sexual assault, pregnancy and abortion were 
recorded.  After performing various tests and interviewing 
the veteran, the psychologist concluded that the veteran's 
past traumas had played a part in her current psychological 
state; it seemed clear that her case was a characterological 
adjustment to her traumatic experiences.  The psychologist 
said that characterologically the veteran might be described 
as someone with schizoid, avoidant and passive-aggressive 
traits to cope with her fear of others and difficulty 
modulating her emotions.  

During a June 1994 VA hospitalization, it was reported that 
the veteran had significant PTSD symptoms from the rape in 
1975 and subsequent abortion and from watching a friend of 
her mother beat her mother's boyfriend to death, while she 
was on leave in 1979.  

The Board finds that the claim for service connection for 
PTSD is well grounded.  There is medical evidence of a 
current disability in the form of several diagnoses of PTSD, 
evidence that the claimed inservice stressor actually 
occurred in the form of the veteran's testimony under oath.  
Several of the examiners appeared to relate the PTSD to the 
attack in service.  In the Board's opinion, this establishes 
a link, by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Once there is a well-grounded claim for service connection 
for PTSD, the VA has a duty to assist the veteran in 
obtaining all pertinent facts.  38 U.S.C.A. § 5107(a).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted the Secretary to do so and the Secretary has 
done so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

In February 1996, the criteria for developing PTSD claims 
based on personal assault were revised. in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, (M21-1)  5.14(c) (Feb. 20, 
1996).  These criteria are a substantially expanded version 
of former MANUAL M21-1, Part III,  7.46(c)(2) (Oct. 11, 
1995).  The United States Court of Veterans Appeals (as of 
March 1, 1999, United States Court of Appeals for Veterans 
Claims) (Court) has held that former  7.46 and current 
 5.14(c) are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet.App. 393 (1998); Cohen, 
10 Vet.App. 128.  Therefore, the version of M21-1 more 
favorable to the appellant applies, since it does not appear 
that there has been any direction to use a particular 
version.  Karnas v. Derwinski, 1 Vet. App. at 313, Marcoux v. 
Brown, 9 Vet. App. 289.  Because the veteran has claimed 
personal assault as the inservice stressor, the RO must 
undertake development of the claim for service connection for 
PTSD in accordance with the provisions of M21-1 more 
favorable to her, presumably Part III, 5. 14c.  Patton v. 
West, 12 Vet. App. 272 (1999).  Also, the Board observes that 
there is evidence that she witnessed the murder of a close 
personal friend by a family friend.  

To comply with the duty to assist, regulatory requirements 
and requirements of due process of law, this case is REMANDED 
for the following additional action:  

1.  The veteran, through her 
representative, should be requested to 
specify the benefits she is seeking.  She 
should be specifically requested to state 
whether she wishes to appeal the February 
1989 and June 1990 post-surgical 
convalescence termination dates and the 
assigned ratings for systolic murmur with 
premature ventricular contractions and 
thoracic muscle strain.  If she does not 
wish to appeal any or all of the 
foregoing issues, she should be 
requested, through her representative, to 
withdraw her notice of disagreement with 
regard to any issue she does not wish to 
appeal.  Note, the withdrawal must be by 
the veteran or with her express, written 
consent.  38 C.F.R. § 20.204 (1998).  

2.  If the veteran indicates that she 
wishes to appeal any or all of the 
foregoing issues, the RO should follow 
the procedures set forth in 38 C.F.R. 
§ 19.26 (1998) and she and her 
representative should be furnished an 
appropriate SOC complying with the 
requirements of 38 C.F.R. § 19.29 (1998).  

3.  If the veteran indicates that she 
wishes to appeal the February 1989 and 
June 1990 post-surgical convalescence 
termination dates, the claims file should 
be referred to a surgeon for review and 
expression of an opinion as to when the 
veteran had fully convalesced from the 
right knee surgery in October 1988 and in 
April 1990.  

4.  The veteran should be examined to 
determine if any of the right knee 
surgical scars are poorly nourished or 
are objectively tender and painful.  

5.  The RO should determine if the 
veteran is claiming any stressors, other 
than the rape and abortion.  Also, the RO 
must undertake development of the claim 
for service connection for PTSD where a 
personal assault is the inservice 
stressor, in accordance with the 
provisions of VA Adjudication Procedure 
Manual, M21-1, Part III, 5. 14c. as more 
fully described therein, and more fully 
referenced in the body of this remand.  

6.  Since the stressors are not related 
to combat, after the development is 
completed to the extent possible, the RO 
should determine as to each claimed 
stressor whether there is "credible 
supporting evidence from any source" 
(apart from the appellant's own 
unsubstantiated evidentiary assertions or 
the conclusions of post-service medical 
providers) to establish the existence of 
an event claimed as a stressor.  In 
addressing this matter, the RO should 
also address credibility issues, if any, 
raised by the record.  If the RO 
determines that there is no verified 
event claimed as a stressor, no further 
action is required as to the claim for 
service connection for PTSD. 

7.  If there is corroboration of a 
stressor, the veteran should then be 
given a VA psychiatric examination to 
determine the relationship between the 
verified stressor and any current 
psychiatric disorder.  The RO must 
specify for the physician the stressor(s) 
it has determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
based upon events in service otherwise 
have been satisfied. 
The examination should include all 
appropriate tests and evaluations, 
including any warranted psychological 
testing.  If a diagnosis of PTSD is made, 
the examiner should specify: (1) Whether 
any confirmed in-service stressors were 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed.  

8.  The RO should review the examination 
reports to determine that they comply 
with the directives of this REMAND.  If 
not, any report that does not comply with 
the directives of this REMAND should be 
returned to the examiner for corrective 
action.

9.  After the foregoing has been 
accomplished to the extent possible, the 
RO should readjudicate the veteran's 
claim for service connection for PTSD and 
whether she is entitled to a separate 
rating for right knee surgical scars.  In 
considering the  claim for service 
connection for PTSD the RO should 
determine which version of M21-1 is more 
favorable to her, and consider that 
version as well as Cohen v. Brown, 
10 Vet. App. 128 and Patton v. West, 12 
Vet. App. 272.  The RO should consider 
the requirement for a disability in 
determining whether she is entitled to a 
separate rating for right knee surgical 
scars.  VAOPGCPREC 23-97 (O.G.C. Prec. 
23-97) (Jul. 1, 1997) and VAOPGCPREC 9-98 
(O.G.C. Prec. 9-98) (Aug. 14, 1998).  

9.  If the veteran submits a substantive 
appeal, the February 1989 and June 1990 
termination dates for post-surgical 
convalescence and any additional issues 
the veteran wishes to appeal should be 
reevaluated.  

If the benefits sought are not granted in full, or to the 
veteran's satisfaction, she and her representative should be 
furnished a supplemental statement of the case and allowed 
the regulatory time to respond.  38 C.F.R. § 20.302(c).  
Thereafter, if in order, the case should be returned to the 
Board. 

If the veteran submits a substantive appeal with regard to 
the assigned ratings for systolic murmur with premature 
ventricular contractions, thoracic muscle strain and/or the 
February 1989 and/or June 1990 post-surgical convalescence 
termination date, those matters should also be returned in 
accordance with the applicable procedures.  

By this REMAND, the Board intimates no opinion, factual or 
legal, regarding the outcome warranted on the issues of 
entitlement to increased ratings for right knee 
chondromalacia with medial collateral ligament injury and 
lateral meniscus tear, systolic murmur with premature 
ventricular contractions, thoracic muscle strain and/or the 
February 1989 June 1990 post-surgical convalescence 
termination dates pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Vb.'s Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

 

